DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
Claims 1 and 12 recite “a second attachment slot extending from the lumen to the outer surface” which should read “a second attachment slot extending from the lumen to the outer surface of the distal hypotube” for clarity purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mirigian et al. (US 20140277085) [hereinafter Mirigian].
The examiner notes the embodiment of Fig. 14 is considered to anticipate the claims; however, the embodiment of Fig. 1 is referenced for like features that are not shown in Fig. 14)
Regarding claim 1, Mirigian discloses a delivery member for delivering an implantable medical device to a target location of a body vessel (100; Fig. 1) (para. 0054), the delivery member comprising:
a proximal hypotube (proximal shaft (304)) (Fig. 3; para. 0056);
a support coil section (shown in Fig. 2; comprising an anti-elongation component 208) affixed [attached] to a distal end of the proximal hypotube via. flexible outer shaft (204) (see Figs. 2 and 3; para. 0055 and 0056);
a distal hypotube (blade (124)) (Fig, 14; para. 0054 and 0078) comprising:
a distal end shaped to receive the implantable medical device [note: the implantable device (104) is attached to distal hypotube (124) via. suture (1404) which receives the device (see Fig. 14; para. 0078)];
a first attachment slot (large round opening (148) (Fig. 1; para. 0066) extending from a lumen of the distal hypotube to an outer surface of the distal hypotube (see Figs. 1 and 14);
and a second attachment slot (2604) extending from the lumen to the outer surface of the distal hypotube (Figs. 1 and 14);
and an engagement system (see Figs. 1 and 11) movable to engage and deploy the implantable medical device (104) engaged at the distal end of the distal hypotube (120) (Fig. 11; para. 0064), the engagement system comprising:
a loop wire (1408) (Fig. 14; para. 0078) extended through an opening in the implantable medical device (104) via. coil suture (1404) (Fig. 14) thereby engaging the engagement system to the implantable medical device (para. 0078), a first end of the loop wire extending at least partially through the first attachment slot (148) (Fig. 14), and a second end of the loop wire extending at least partially through the second attachment slot (2604) (Fig. 14);
and a pull wire (retractable release wire (112)) extended through the lumen (Fig. 14), engaged to the loop wire thereby engaging the engagement system to the implantable medical device (Fig. 14), .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mirigian et al. (US 20140277085) [hereinafter Mirigian] as applied to claim 1 above, and further in view of Fahey et al. (US 20060100687) [hereinafter Fahey].
Regarding claim 8, Mirigian discloses all of the limitations set forth above in claim 1, including a distal hypotube (blade (124)) (Fig, 14; para. 0054 and 0078). However, Mirigian fails to disclose wherein the distal hypotube further comprises a spiral cut along a longitudinal axis passing through the lumen.

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the distal hypotube in Mirigian to include the spiral cut of Fahey in order to increase the flexibility of the hypotube, thereby, enabling the tube to navigate tortuous paths within the body lumen (para. 0018).
Regarding claim 10, The combination of Mirigian in view of Fahey fails to disclose wherein the first attachment slot is disposed at a first position equidistant from two adjacent cuts of the spiral cut, and wherein the second attachment slot is disposed at a second position equidistant from two adjacent cuts of the spiral cut. However, it would have been obvious to one of ordinary skill in the art at the time of applicant's invention to have the first and second attachment slots disposed at a first and second position equidistant from two adjacent cuts of the spiral cut since applicant has not disclosed that the position of the first and second attachment slots relative to the spiral cut solve any stated problem, provides any advantage, or is used for any particular purpose (see pg. 16, para. 1). One having ordinary skill in the art at the time of the invention would recognize that the invention and the prior art of modified Mirigian would each perform equally well with the first attachment slot is disposed at a first position equidistant from two adjacent cuts of the spiral cut. Therefore, it would have been prima facie obviousness to modify the distal hypotube of Modified Mirigian to obtain the invention of claim 10 because such a modification would have been considered a mere design consideration.
Regarding claim 11, Modified Mirigian discloses wherein the first attachment slot (2604) and the second attachment slot (148) are disposed perpendicular to the longitudinal axis (Fig. 14) [Note: the first and second attachment slots each have a dimension that is perpendicular to the longitudinal axis.]
Regarding claim 12, Mirigian discloses a distal hypotube (blade (124)) (Fig, 14; para. 0054 and 0078) for a delivery member, the distal hypotube comprising:
a distal end shaped to receive the implantable medical device [note: the implantable device (104) is attached to distal hypotube (124) via. suture (1404) which receives the device (see Fig. 14; para. 0078)];
a lumen extending through the distal hypotube (Fig. 14);
a first attachment slot (2604) extending from a lumen of the distal hypotube to an outer surface of the distal hypotube  (Figs. 1 and 14);
and a second attachment slot  (large round opening (148) (Fig. 1; para. 0066) extending from the lumen to the outer surface of the distal hypotube (Figs. 1 and 14);
a loop wire (1408) (Fig. 14; para. 0078) attached at a first end of the loop wire extending at least partially through the first attachment slot (148) (Fig. 14), and attached at a second end of the loop wire extending at least partially through the second attachment slot (2604) (Fig. 14);
and a pull wire (retractable release wire (112)) extended through the lumen (Fig. 14), engaged to the loop wire thereby engaging the engagement system to the implantable medical device (Fig. 14), and movable to retract proximally to disengage the loop wire to deploy the implantable medical device (Fig. 11; para. 0078).
However, Mirigian fails to disclose wherein the distal hypotube further comprises a spiral cut along a longitudinal axis passing through the lumen.
Fahey teaches in the same field of endeavor teaches a delivery catheter (100) comprising an outer shaft (2) having a spiral cut (25) (Fig. 10) along a longitudinal axis passing through the lumen (para. 0018 and 0060) for the purpose of increase flexibility of the hypotube (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
.

Allowable Subject Matter
Claims 2-7, 9, and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/LAUREN DUBOSE/Examiner, Art Unit 3771       

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771